PER CURIAM. | jOn recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender, in lieu of disbarment proceedings, of the license of Michael R. Shahan, currently of Springdale, Arkansas, to practice law in the State of Arkansas. Mr. Shahan states that he pled guilty to one felony count of sexual assault in the second degree in Crit-tenden County Circuit Court on May 6, 2011. On September 18, 2012, the Arkansas Supreme Court Committee on Professional Conduct filed with this court a petition for disbarment. In his petition to surrender, filed with this court on October 26, 2012, Mr. Shahan acknowledges that his conduct that was the subject of his plea would constitute serious misconduct, as defined in section 17.B of the Arkansas Supreme Court Procedures Regulating Professional Conduct. Mr. Shahan also states that he wishes to avoid the expense, stress, and publicity of a formal disbarment proceeding. The name of Michael R. Shahan shall be | ^removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state. Petition to surrender law license granted; petition for disbarment moot.